Memorandum

Per Curiam.

The undisputed facts submitted in support of the motion for summary judgment establishes that the insured was not disabled from engaging in gainful occupation during the period for which disability benefits are sought. The insured was profitably employed during the period as a farm hand, performing to the satisfaction of his employers all of the duties attending such employment. The adjudication of the insured as an incompetent in 1936, is not determinative of the issue of his competency in 1943. (Pickup, as Committee, v. Traveler’s Ins. Co., No. 702, November, 1940, Term.) The evidential value of the adjudication to the plaintiff was overcome by the insured’s discharge from parole and by the facts relating to his actual employment.
The order should be reversed upon the law, with ten dollars costs to the defendant, and motion granted, with ten dollars costs.
Smith, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.